Citation Nr: 0830164	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  07-29 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus.

2.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The veteran served on active duty in the U.S. Army from 
October 1958 to April 1970.  The record reflects that he also 
served in an Active Duty for Training capacity from April 
1957 to October 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, which granted entitlement to service 
connection for diabetes mellitus that was assigned an 
evaluation of 20 percent, and also increased the evaluation 
for post-traumatic stress disorder (PTSD) to 50 percent.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant seeks an increased rating for his service-
connected diabetes mellitus and PTSD.  A review of the record 
indicates that the veteran has not received proper notice as 
defined by recent case law.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Corrective notice must be sent.

Also, a November 2006 VA treatment plan indicates that the 
veteran receives disability benefits from the Social Security 
Administration (SSA), records of which are not included in 
the claims file.  As this evidence likely addresses the 
ability of the veteran to attend to his daily activities, it 
is directly relevant to the claims on appeal.  Thus, VA has a 
duty to acquire a copy of the decision granting SSA 
disability benefits and the supporting medical documents on 
which the decision was based.  See Hayes v. Brown, 9 Vet. 
App. 67 (1996).  The veteran's SSA medical records must be 
requested.

Furthermore, the last VA evaluation of record for diabetes 
mellitus was in February 2005.  The veteran was also afforded 
a Compensation & Pension examination for PTSD in July 2005.  
Given the veteran's statement to the effect that his 
conditions have worsened since that time and the lapse in 
time since his 2005 evaluations, the actual severity of the 
veteran's service-connected disabilities is unclear.  Thus, 
the Board finds that contemporaneous VA examinations are 
needed in order to assess the current severity of his PTSD 
and diabetes mellitus.  The fulfillment of the duty to assist 
requires a thorough and contemporaneous medical examination 
that considers prior medical examinations and treatment in 
order to conduct a complete evaluation of the appellant's 
claim.  38 C.F.R. § 4.2 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with proper notice 
pertaining to his claims for increased 
ratings.  In particular, notify the 
veteran that to substantiate his claims 
for an increased rating for diabetes 
mellitus and PTSD, he must provide, or ask 
VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of his disabilities and the 
effect that worsening has on his 
employment and daily life.  Examples of 
the types of medical and lay evidence that 
the veteran may submit must also be 
included. 

The letter must indicate that a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 0% to as 
much as 100% (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life.  
It must also provide notice with respect 
to the requirements of 38 C.F.R. § 4.130.

2.  Contact the Social Security 
Administration for the purpose of 
obtaining a copy of the decision and all 
medical records relied upon in conjunction 
with the veteran's successful claim for 
SSA disability benefits.  Any attempts to 
obtain these records which are ultimately 
unsuccessful must be documented in the 
claims folder.

3.  AFTER completion of the development 
steps detailed above, schedule the veteran 
for VA examinations to determine the 
current severity of his service-connected 
PTSD and diabetes mellitus.  The claims 
file must be reviewed in conjunction with 
the examinations.  All testing deemed 
necessary, to include consideration of a 
social and industrial field survey, must 
be conducted and the results reported in 
detail.  

4.  Thereafter, readjudicate the issues 
on appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative must be furnished a 
supplemental statement of the case which 
addresses all evidence associated with 
the claims file since the last statement 
of the case.  He should then be afforded 
the applicable time period in which to 
respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




